Citation Nr: 0027540	
Decision Date: 10/18/00    Archive Date: 10/26/00	

DOCKET NO.  99-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
May 1974, and from August 1975 to February 1977.

This matter arises from a May 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Preliminary review indicates that the issue of the veteran's 
entitlement to service connection for a cervical spine 
disability is not yet ready for appellate consideration.  
This will be addressed in greater detail in the remand 
section of this decision.


FINDING OF FACT

Symptomatology currently associated with low back strain is 
limited to slight decreased range of motion of the 
lumbosacral spine with subjective complaints of pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5295 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected lumbosacral 
strain is more severe than currently evaluated.  He cites 
pain and weakness, as well as decreased range of motion in 
support thereof.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2 (1999).  A disability may also be rated 
under the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in cases which present "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards."  When 
evaluating a given disability, its entire history must be 
taken into consideration.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  However, current clinical findings are 
of paramount importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  When evaluating the severity of 
lumbosacral strain, a 40 percent disability evaluation will 
be assigned when there is marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, DC 5295.  It is within this 
context that the veteran's claim must be examined.  

The veteran initially injured his low back during a motor 
vehicle accident while on active duty in 1976.  This resulted 
in clinical findings consistent with lumbosacral strain.  

The veteran originally was granted service connection for 
lumbosacral strain by Board decision dated in August 1994.  
The RO then assigned this disability a 

40 percent rating.  Since that time, the veteran has 
submitted various private medical statements reflecting 
treatment for low back strain, and he underwent a VA physical 
examination in November 1997.  In the aggregate, these 
reflect that range of motion of the veteran's lumbar spine 
vary from 70 to 100 degrees of forward flexion, 10 degrees of 
extension, 20 degrees of lateral extension bilaterally, and 
30 degrees of rotation bilaterally.  The veteran has 
complained of pain during range of motion testing, but 
otherwise has been able to undertake this testing without any 
outward signs of discomfort.  During the November 1997 VA 
physical examination, the examiner observed that strength in 
the lower extremities was unimpeded despite the veteran's 
complaints of weakness in his legs.  

The foregoing illustrates that the veteran has almost 
complete range of motion of the low back, notwithstanding his 
complaints of pain.  As such, the 40 percent disability 
evaluation currently assigned is the maximum applicable 
schedular evaluation.  In this regard, the Board considered 
whether other provisions of 38 C.F.R. Part 4 would offer the 
veteran a higher disability rating; however, no other DC more 
closely resembles symptomatology associated with lumbosacral 
strain.  See 38 C.F.R. § 4.21 (1999).  The Board, therefore, 
concludes that the 40 percent disability evaluation currently 
assigned adequately accounts for the veteran's low back 
symptomatology, and takes into account the pain expressed by 
the veteran.  See 38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).  

Finally, the Board notes that there is no evidence that the 
veteran's case presents such an unusual disability picture 
with factors such as marked interference with employment and 
frequent periods of hospitalization so as to render 
impractical the schedular standards.  The Board observes that 
although the veteran currently is unemployed due to his 
various disabilities, no clinical evidence has been submitted 
to indicate that his lumbosacral strain has hindered his 
employment beyond that contemplated by the provisions of 
38 C.F.R. § 4.71a, DC 5295.  Nor does the record 

indicate that this disability has required frequent periods 
of hospitalization.  As such, the Board does not find that 
the veteran's service-connected lumbosacral strain is so 
exceptional in nature so as to warrant an extraschedular 
evaluation.  Thus, the RO's failure to refer the case to the 
Under Secretary for Benefits or to the Director, Compensation 
and Pension Service was not unreasonable in this case.

ORDER

An increased rating for lumbosacral strain is denied.  

REMAND

In its May 1998 rating decision, the RO denied the veteran 
service connection for a cervical spine disability.  This was 
not the first time that the veteran had been denied service 
connection for such a disability; rating decisions rendered 
in both April 1997 and June 1997 also dealt with this issue.  
The Board notes that the Notice of Disagreement in this case 
as to this issue was filed in August 1998.  Thus, the 
question that must be addressed in this case is whether the 
veteran presented new and material evidence sufficient to 
reopen his claim for service connection for this disorder.  
In this regard, the Board observes that the statement of the 
case issued to the veteran in November 1998 did not furnish 
him with the laws and regulations regarding the finality of 
prior unappealed RO decisions.  Nor did it furnish the 
veteran with the laws and regulations regarding the 
requirement that new and material evidence be submitted in 
order to reopen a previously disallowed claim.  Moreover, the 
Board observes that the RO's May 1998 rating decision dealt 
only with the question of whether the veteran's cervical 
spine disability developed as a secondary disorder as a 
result of his service-connected lumbosacral strain.  The RO 
must also consider the veteran's entitlement to service 
connection for a cervical spine disability on a direct basis 
to ensure that the veteran has been accorded full due process 
of law.  

In view of the foregoing, the issue of the veteran's 
entitlement to service connection for a cervical spine 
disability is REMANDED to the RO for action as follows:

1.  The RO should reconsider the 
veteran's claim of entitlement to service 
connection for a cervical spine 
disability on both a direct and secondary 
basis within the parameters of the laws 
and regulations regarding reopened 
claims.  

2.  If the benefit sought on appeal is 
not granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
must include both the laws and 
regulations regarding the finality of 
prior unappealed RO decisions and those 
regarding the requirement that new and 
material evidence be submitted to reopen 
previously disallowed claims.  The 
veteran and his representative should 
also be given the appropriate time period 
in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action unless so informed.  The 
purpose of this REMAND is to accord the appellant due process 
of law, and no inference should be drawn regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S, L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Error! Not a valid link.


